Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 12/23/2020, and is a 2nd Non-Final Rejection. Claims 1-10 are pending in the application. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. sales activities or behaviors/business relations/advertising activities or behaviors, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: providing access to an actions database of the social actions which are available to the fans and to a rewards database of brand rewards offered in the social marketplace/establishing a normalized monetary value for the social actions and for the brand rewards/incentivizing the social actions, including issuing cross-brand reward 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of an application software/web platform/processors/databases, and issuing/tracking tokens via a block-chain protocol.  The application software/processor(s)/databases represent generic computing elements. Performing the claimed limitations using a web platform does no more than generally link the use of the judicial exception to a particular technological environment – i.e. online environment.  Using a block-chain protocol to issue/track tokens does no more than generally link the use of the judicial exception to a particular technological environment – i.e. block-chain transaction environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above: The application software/processor(s)/databases represent generic computing elements. Performing the claimed limitations using a web platform does no more than generally link the use of the judicial exception to a particular technological environment – i.e. online environment.  Issuing/tracking tokens via a block-chain protocol does no more than generally link the use of the judicial exception to a particular technological environment – i.e. block-chain transaction environment. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular 
 Remaining dependent claims 2-10 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the redemption transactions”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 1 recites the limitation "expanded in the redemption transactions”. There is insufficient antecedent basis for this limitation in the claim – i.e. “expanded”. Appropriate correction is required.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-10.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Office Action did not address claims 5-10
	In response, Examiner notes that claims 5-10 had mistakenly been omitted from the Office Action. Hence, the instant Office Action is a 2nd Non-Final Office Action.			

				The 35 USC 112 rejections have been overcome
	In response, Examiner agrees. The previously-entered 35 USC 112 rejections have been overcome and have been withdrawn; Examiner notes the newly-entered 35 USC 112 rejections – see above.

				claims are not drawn to an abstract idea
	In response, Examiner respectfully disagrees.	Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   	The claimed invention recites the abstract concept of a commercial interaction – i.e. sales activities or behaviors/business relations/advertising activities or behaviors, wherein a commercial interaction represents a method of 

				claimed invention is similar to McRO, and is therefore drawn to patent-eligible subject matter
	In response, the Examiner respectfully disagrees. The instant claimed invention and McRO have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314.      Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a similar type of improvement. Rather, the present claims recite certain methods of organizing human activity (i.e., an abstract idea as discussed supra).

				claimed invention offer “improvements in technology beyond computer functionality”; Applicant references the Specification, page 2, page 4 (lines 19-21), page 6 (lines 13-14).
	In response, Examiner notes that there is no reference of an “improvement” in the Applicant’s Specification. 
Page 2 of the Applicant’s Spec. describes creating and maintaining a social action marketplace and providing reward tokens. Creating/maintaining a social action marketplace, including reward tokens, represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. 
Page 4, lines 19-21, describes creating a social action marketplace across brands, one that uses reward tokens as a medium of exchange. Creating/maintaining a social action marketplace, including reward tokens as a medium of exchange, represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. 
Page 6, lines 13-14, describes the use of reward tokens/normalizing reward tokens, in order to allow users to earn/redeem reward tokens across brands. Allowing users to use reward tokens in order to earn/redeem reward tokens across brands, represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature: Incentivized Blockchain-based Social Media Platforms: A Case Study of Steemit. The NPL describes a platform that allows for incentivized social media activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/9/2021